

 
 

--------------------------------------------------------------------------------

 




 


 


CONVERTIBLE PREFERRED SECURITIES AGREEMENT
 


 


 
DATED AS OF MAY 15, 2009
 


 
between
 


 
ECOLOGY COATINGS, INC.
 


 
and
 


 
EQUITY 11, Ltd.
 









 


 


 


 


CONVERTIBLE PREFERRED SECURITIES AGREEMENT (this “Agreement”), dated as of May
15, 2009, between Ecology Coatings, Inc., a corporation organized  under the
laws of the state of Nevada (the “Company”), and Equity 11, Ltd., a corporation
organized under the laws of the state of Michigan (the “Purchaser”).
 
RECITALS
 
WHEREAS, the Company desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Company, 5.0% Cumulative Convertible Preferred Shares,
Series B of the Company at a price per share of $1000 (the “Convertible
Preferred Shares, Series B”) containing the terms set forth in the Certificate
of Designation attached as Exhibit A hereto (the “Certificate of Designation”).
 
NOW, THEREFORE, in consideration of the mutual promises herein made, and in
consideration of the representations, warranties, and covenants herein
contained, the Company and the Purchaser agree as follows:
 
All capitalized terms used and not otherwise defined in this Agreement shall
have the definitions set forth on Annex I.
 
ARTICLE I
Sale of the Convertible Preferred Shares, Series B
 
Section 1.1Authorization of Issuance and Sale and Delivery of the Convertible
Preferred Shares, Series B.
 
Subject to the terms and conditions hereof, until December 15, 2009, the
Purchaser agrees to purchase and the Company agrees to sell and issue to the
Purchaser at the Closings, 5% Convertible Preferred Shares, Series B, at a price
per share of $1,000, convertible into common shares at the Conversion Price.
 
Section 1.2 The Closing of the Sale of the Convertible Preferred Shares, Series
B.
 
The closings (the “Closings”) shall take place at the offices of Purchaser, at
8:00 p.m., New York time, on the date hereof, or such other time and date as the
parties may agree upon (the date that the Closing occurs, the “Closing
Date”).  At the Closing, on the terms and subject to the conditions contained
herein, the Company shall issue and deliver the Convertible Preferred Shares,
Series B against receipt by the Company of the Aggregate Purchase Price by wire
transfer of immediately available funds to an account, which the Company shall
designate to the Purchaser prior to the Closing in writing.  The Convertible
Preferred Shares, Series B shall be evidenced by certificates.


Section 1.3 Termination of Certain Agreements.


(1) The parties agree that Purchaser will not acquire any further securities
under the SPA and the SPA will continue to define the terms and conditions with
respect to convertible preferred securities purchased under the SPA.  Sections
5.2, 5.3, 5.4, 5.5, 5.6, 5.7, and 5.9 of the SPA shall remain in full force and
effect with respect to the purchase of securities under the SPA.  In all other
respects, the SPA shall be considered terminated.


(2) The parties agree to terminate the Consulting Agreement between Company and
James Juliano dated January 5, 2009.


(3) The parties agree to eliminate the monthly compensation in Exhibit A of the
Consulting Services Agreement between Company and Sales Attack LC dated
September 17, 2008.  In all other respects, the terms of the Consulting Services
Agreement shall remain in full force and effect.


(4) Upon the issuance of the Convertible Preferred Shares, Series B described in
Section 2.1, the parties acknowledge that the promissory notes dated December
24, 2008, January 8, 2009 and May 5, 2009 in favor of Seven Industries Ltd. and
JB Smith LC will be considered paid in full and shall be cancelled.


(5) Upon the issuance of the Convertible Preferred Shares, Series B described in
Section 2.1, the parties acknowledge payment of the monthly rent under the
Office Sublease between Company and Seven Industries Ltd. shall be considered
paid in full through the month of May 2009.


ARTICLE II
The Initial Closing
 
Section 2.1 Closing Requirements.
 
(1)  
Within two (2) business days, the Company shall deliver to the Purchaser:

 
(a) a duly executed share certificate registered in the name of the Purchaser,
representing 225 Convertible Preferred Shares, Series B, being issued to
Purchaser pursuant to this Agreement for outstanding amounts due to Purchaser
and Purchaser’s affiliates for office rent, marketing services, consultant
services and promissory notes;
  
(b) a Secretary’s Certificate, duly executed by the Secretary of the Company,
appending certified copies of the Company’s Fundamental Documents and
minutes/resolutions of the Board of Directors of the Company (the “Board”) (and,
if applicable, any committee) approving the Documents and the transactions
contemplated thereby (including, without limitation, the Certificate of
Designation );
 
(c) an Incumbency Certificate, duly executed by an authorized officer of the
Company, certifying with respect to the incumbency of the officers listed
thereon and the genuineness of such officers’ respective signatures.
 
(3) At the Initial Closing, the Purchaser shall deliver to the Company a duly
executed counterpart signature page to the Cross-Receipt.


Section 2.2 Purchases of Additional Preferred Shares.


(1) Purchaser, in Purchaser’s sole and absolute discretion, may purchase
additional Convertible Preferred Shares, Series B until December 15, 2009
convertible to common shares at the Conversion Price.


(2)  
For each such additional purchase, Company shall deliver to Purchaser:



(a) a duly executed share certificate registered in the name of the Purchaser,
representing the number of additional Convertible Preferred Shares, Series B
being purchased by the Purchaser pursuant to this Agreement;
 
(b) a duly executed counterpart signature page to a cross-receipt (the
“Cross-Receipt”) with respect to the Company’s receipt of the Aggregate Purchase
Price and the Purchaser’s receipt of the additional Convertible Preferred
Shares, Series B.


(3) For each purchase of additional Convertible Preferred Shares, Series B, the
Purchaser shall deliver to the Company:
 
(a) the Aggregate Purchase Price for the additional Convertible Preferred
Shares, Series B being purchased by the Purchaser pursuant to this Agreement;
and
 
(b)  
a duly executed counterpart signature page to the Cross-Receipt.



Section 2.3 Restrictive Legend.
 
The certificate representing each of the Convertible Preferred Shares, Series B
shall be stamped or otherwise imprinted with a legend substantially in the
following form (in addition to any legend required by applicable state
securities Laws), upon issuance thereof, and until such time as the same is no
longer required under the applicable requirements of the Securities Act:
 
THE 5% CUMULATIVE CONVERTIBLE PREFERRED SHARES, SERIES B REPRESENTED HEREBY HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY STATE SECURITIES LAWS OR ANY OTHER APPLICABLE
SECURITIES LAWS, AND ECOLOGY COATINGS, INC. (THE “COMPANY”) HAS NOT BEEN
REGISTERED UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “INVESTMENT
COMPANY ACT”).  NEITHER SUCH 5% CUMULATIVE CONVERTIBLE PREFERRED SHARES, SERIES
B NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED, RESOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION.
 
THE HOLDER, BY ITS ACCEPTANCE HEREOF, AGREES TO OFFER, RESELL OR OTHERWISE
TRANSFER THE 5% CUMULATIVE CONVERTIBLE PREFERRED SHARES, SERIES B REPRESENTED
HEREBY, UNLESS SUCH 5% CUMULATIVE CONVERTIBLE PREFERRED SHARES, SERIES B NO
LONGER CONSTITUTE “RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144 UNDER
THE SECURITIES ACT, ONLY (A) TO THE COMPANY, (B) PURSUANT TO A REGISTRATION
STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) TO ONE
OR MORE PERSONS, EACH OF WHICH IS AN “ACCREDITED INVESTOR” (AS DEFINED IN RULE
501 UNDER THE SECURITIES ACT) THAT IS ACQUIRING SUCH 5% CUMULATIVE CONVERTIBLE
PREFERRED SHARES, SERIES B FOR ITS OWN ACCOUNT FOR INVESTMENT AND NOT WITH A
VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION
OF THE SECURITIES ACT OR OTHER APPLICABLE SECURITIES LAWS OR (D) PURSUANT TO ANY
OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, IN EACH CASE SUBJECT TO ANY REQUIREMENT OF LAW THAT THE DISPOSITION OF ITS
PROPERTY OR THE PROPERTY OF SUCH ACCREDITED INVESTOR BE AT ALL TIMES WITHIN ITS
OR THEIR CONTROL.
 
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTION TO THE CONTRARY TO THE COMPANY, THE TRANSFER AGENT OR ANY
INTERMEDIARY.
 
Furthermore, the Convertible Preferred Share certificate will contain a legend
substantially to the following effect:
 
THE COMPANY WILL FURNISH TO ANY SHAREHOLDER ON REQUEST AND WITHOUT CHARGE A FULL
STATEMENT OF (1) ANY RESTRICTIONS, LIMITATIONS, PREFERENCES OR REDEMPTION
PROVISIONS CONCERNING THE 5% CUMULATIVE CONVERTIBLE PREFERRED SHARES, SERIES B
AND (2) THE DESIGNATIONS AND ANY PREFERENCES, CONVERSION AND OTHER RIGHTS,
VOTING POWERS, RESTRICTIONS, LIMITATIONS AS TO DISTRIBUTIONS, AND OTHER
QUALIFICATIONS AND TERMS AND CONDITIONS OF REDEMPTION OF THE 5% CUMULATIVE
CONVERTIBLE PREFERRED SHARES, SERIES B, THE DIFFERENCES IN THE RELATIVE RIGHTS
AND PREFERENCES BETWEEN THE SHARES OF EACH SERIES OF SUCH CLASS TO THE EXTENT
THEY HAVE BEEN SET, AND THE AUTHORITY OF THE BOARD OF DIRECTORS OF THE COMPANY
TO SET THE RELATIVE RIGHTS AND PREFERENCES OF SUBSEQUENT SERIES OF 5% CUMULATIVE
CONVERTIBLE PREFERRED SHARES, SERIES B.  5% CUMULATIVE CONVERTIBLE PREFERRED
SHARES, SERIES B WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN WHOLE SHARES.
 
ARTICLE III
Representations and Warranties of the Company
 
As a material inducement to the Purchaser to enter into and perform its
obligations under this Agreement, the Company hereby represents and warrants to
the Purchaser as follows:
 
Section 3.1 Due Creation, Good Standing and Due Qualification.  The Company has
been duly created and is validly existing corporation in good standing under the
laws of the state of Nevada, and pursuant to the resolutions of the Board (or a
duly authorized committee thereof)  has full power and authority to own, lease
and operate its properties and conduct its business as presently being conducted
and to enter into and perform its obligations under, or as contemplated under,
this Agreement; and the Company is duly qualified to transact business as a
foreign entity and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a material adverse change in the
business, Assets, liabilities, operations, condition (financial or otherwise) or
operating results of the Company and its Subsidiaries (as defined herein), taken
as a whole (a “Material Adverse Effect”). 


Section 3.2 Authorization; Enforceability; Corporate and Other Proceedings. 
 
(1) The Company has all requisite power and authority to execute and deliver
each Document to which it is a party and to perform its obligations under each
such Document. Each Document to which the Company is a party has been duly
authorized by all necessary action on the part of the Company, and each Document
to which the Company is a party has been duly executed and delivered by the
Company, and, assuming the due authorization, execution and delivery by the
other parties thereto, constitutes the valid and legally binding obligation of
the Company, enforceable in accordance with its terms and conditions, except
that the enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance or other similar
laws now or hereafter in effect relating to creditors’ rights generally and (ii)
general principles of equity (whether applied by a court of law or equity) and
the discretion of the court before which any proceeding therefor may be brought.
 
(2) The authorization, issuance, sale and delivery of the Convertible Preferred
Shares, Series B have been duly authorized by all requisite action of the Board.
Notwithstanding anything contained on the schedules attached hereto, the
Convertible Preferred Shares, Series B being issued as of the Closing Date, if
and when issued, will be duly and validly issued and outstanding, fully paid and
nonassessable interests in the Company, with no personal liability attaching to
the ownership thereof, free and clear of any Liens and will not be subject to
preemptive rights or other similar rights of any security holder of the
Company. The underlying Common Shares issuable upon conversion of the
Convertible Preferred Shares, Series B have been duly authorized by all
requisite action of the Board and, when issued upon such conversion and
delivered against surrender of the Convertible Preferred Shares, Series B, will
be duly and validly issued, fully paid and nonassessable interests in the
Company and will not be subject to any preemptive right, resale right, right of
first refusal or other similar rights of any security holder of the Company.
 
Section 3. Non Contravention.  Notwithstanding anything contained on the
schedules attached hereto, the execution, delivery and performance by the
Company of the Documents, the consummation of the transactions contemplated
hereby and thereby and compliance with the provisions hereof and thereof,
including the issuance, sale and delivery of the Convertible Preferred Shares,
Series B have not, do not and shall not (whether with or without the giving of
notice or passage of time or both), (a) violate any Law to which the Company or
any of its Subsidiaries is subject, (b) violate any provision of the Fundamental
Documents of the Company or the Fundamental Documents of the Company’s
Subsidiaries, (c) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, require the repurchase, redemption or repayment of, terminate,
modify or cancel, or require any notice under any material contract to which the
Company or any of its Subsidiaries is a party, or (d) result in the imposition
of any Lien upon any of the Assets of the Company or any of its Subsidiaries.
 
Section 3.4 Absence of Defaults.  Except as disclosed in SEC filings, the
Company is not in violation of its respective Fundamental Documents and neither
the Company nor any of its Subsidiaries are in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
contract, indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or other agreement or instrument to which the Company or any of its
Subsidiaries is a party or by which any of them may be bound or to which any of
the property or assets of the Company or any of its Subsidiaries is subject,
except for such violations or defaults that would not result in a Material
Adverse Effect.
 
Section 3.5 Capitalization of the Company. 
 
(1) All of the issued and outstanding beneficial interests in the Company have
been duly and validly authorized and issued and are fully paid and nonassessable
interests in the Company, have been issued in compliance with all federal and
state securities laws and were not issued in violation of any preemptive right,
resale right, right of first refusal or other similar right.
 
(2) Except as contemplated by the Documents, the Certificate of Designation or
as otherwise disclosed in the SEC Reports, there are, and immediately after
consummation of any Closing , there will be, no (i) outstanding warrants,
options, agreements, convertible securities or other commitments or instruments
pursuant to which the Company is or may become obligated to issue or sell any
shares of the Company’s capital stock or other securities (or securities
convertible into securities of the Company) except for the First Closing,
securities purchased under the SPA and  stock options and warrants issued and
outstanding prior to the Effective Date, (ii) preemptive rights, resale rights,
rights of first refusal or similar rights to purchase or otherwise acquire
shares of the capital stock or other securities of the Company pursuant to any
provision of Law, the Company’s Fundamental Documents or any contract,
“shareholders’ rights plan”, “poison pill” or similar plan, arrangement or
scheme to which the Company is a party or (iii) right, contractual or otherwise,
to cause the Company to register pursuant to the Securities Act, any beneficial
interests in the Company upon the issue and sale of the Convertible Preferred
Shares, Series B, in each case, other than those rights that have been expressly
waived, fully and unconditionally, prior to the date hereof; immediately
following the Closing hereunder.
 
Section 3.6 Offering Exemption.  Based upon and assuming the accuracy of the
representations of the Purchaser in Article VI, the offering, sale and issuance
of the Convertible Preferred Shares, Series B do not require registration under
the Securities Act or applicable state securities and “blue sky” Laws.  The
Company has made or shall make all requisite filings and has taken or will take
all action necessary to be taken to comply with such federal and state
securities or “blue sky” Laws.
 
Section 3.7 SEC Reports. The Company’s Annual Report on Form 10-KSB most
recently filed with the SEC (the “Annual Report”) and (ii) each subsequent
report filed with the SEC pursuant to the Exchange Act (together with the Annual
Report, the “SEC Reports”), as of their respective dates, did not include any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.  Such documents, when they were filed with the
SEC, conformed in all material respects to the requirements of the Exchange Act
and the rules and regulations of the SEC thereunder.  Since the date of the
filing of the Annual Report with the SEC, the Company has made all filings with
the SEC required to be made by the Company under the Exchange Act.
 
Section 3.8 Financial Statements.  The consolidated financial statements of the
Company contained in the SEC Reports (the “Financial Statements”) complied as to
form in all material respects with the published rules and regulations of the
SEC with respect thereto, were prepared in accordance with GAAP applied on a
consistent basis during the periods involved and fairly present, in all material
respects, in conformity with GAAP, the consolidated financial position of the
Company and its consolidated Subsidiaries as of the dates thereof and their
consolidated results of operations and changes in financial position for the
periods then ended (except, in each case, as may be indicated in the notes
thereto and subject, in each case, to normal year-end adjustments in the case of
any unaudited interim financial statements).
 
Section 3.9 No Material Adverse Change.  Since March 31, 2009 (the date of the
most recent financial statements of the Company filed with the SEC), except as
otherwise stated therein or in the SEC Reports, there has not been (i) any
change resulting in a Material Adverse Effect, (ii) any transaction which is
material to the Company or its Subsidiaries, except transactions in the ordinary
course of business, (iii) any obligation, direct or contingent, which is
material to the Company and its Subsidiaries taken as a whole, incurred by the
Company or its Subsidiaries, except obligations incurred in the, ordinary course
of business, (iv) any change in the beneficial interests in or outstanding
indebtedness of the Company or its Subsidiaries, except changes in the ordinary
course of business or (v) except for regular quarterly dividends on the
beneficial interests in the Company or its Subsidiaries, in amounts per share
that are consistent with past practice, there has been no dividend or
distribution of any kind declared, paid or made on the beneficial interests in
the Company  or its Subsidiaries.  Neither the Company or its Subsidiaries has
any material contingent obligation which is not disclosed in this Agreement or
the SEC Reports.
 
Section 3.10 No Consent or Approval Required.  No consent, approval or
authorization of, or declaration to or filing with, any Person, including
pursuant to the Hart Scott Rodino Antitrust Improvements Act of 1976, as
amended, is required by the Company for the valid authorization, execution and
delivery by the Company of any Document or for its consummation of the
transactions contemplated thereby or for the valid authorization, issuance and
delivery of the Convertible Preferred Shares, Series B, other than those
consents, approvals, authorizations, declarations or filings which have been
obtained or made, as the case may be, and such as may be required under state
securities or “blue sky” laws in connection with the purchase and resale of the
Convertible Preferred Shares, Series B.
 
Section 3.11 Absence of Proceedings.  Except as disclosed in the SEC Reports,
there is no Proceeding now pending, or, to the knowledge of the Company,
threatened, against or affecting the Company or any of its Subsidiaries which,
singly or in the aggregate, would result in a Material Adverse Effect, or which
might reasonably be expected to materially and adversely affect the consummation
of the transactions contemplated herein or the performance by the Company of its
obligations hereunder.
 
Section 3.12 Possession of Licenses and Permits.  The Company and its
Subsidiaries possess such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
federal, state, local or foreign, regulatory agencies or bodies necessary to
conduct the businesses now operated by them; the Company and its Subsidiaries
are in compliance with the terms and conditions of all such Governmental
Licenses, except where the failure so to comply would not, singly or in the
aggregate, result in a Material Adverse Effect; all of the Governmental Licenses
are valid and in full force and effect, except where the invalidity of
Governmental Licenses or the failure of such Governmental Licenses to be in full
force and effect would not, singly or in the aggregate, result in a Material
Adverse Effect; and neither the Company nor any of its Subsidiaries has received
any notice of proceedings relating to the revocation or modification of any
Governmental Licenses which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would result in a Material Adverse
Effect.
 
Section 3.13 Title to Property.  The Company and its Subsidiaries do not own any
real property nor do they have any leases or subleases with respect to any real
property; the Company and its Subsidiaries have good and marketable title to the
investments described in the SEC Reports, in each case, free and clear of all
Liens of any kind except such as (i) are described in the SEC Reports or (ii) do
not, singly or in the aggregate, materially affect the value of any such
investments; and neither the Company nor any of its Subsidiaries has any notice
of any material claim of any sort that has been asserted by anyone adverse to
the rights of the Company or any of its Subsidiaries under any of such
investments, or affecting or questioning the rights of the Company or any
Subsidiary thereof to the continued possession of the investments.
 
Section 3.14 Investment Company Act.  The Company is not, and upon the issuance
and sale of the Convertible Preferred Shares, Series B as herein contemplated
and the application of the net proceeds therefrom will not be, an “investment
company” or an entity “controlled” by an “investment company”, as such terms are
defined in the Investment Company Act of 1940, as amended.
  
Section 3.15 Limitation of Personal Liability.  The holders of the Convertible
Preferred Shares, Series B will be entitled to the same limitation of personal
liability as that extended to stockholders of private corporations for profit
organized under the General Corporation Law of the State of Nevada; provided,
however, that pursuant to the terms of this Agreement, the Purchaser will
indemnify the Company against any liability resulting from any inaccuracy in or
breach of any such investor’s representations and warranties in accordance with
the terms hereof; and provided.
 
Section 3.16 Similar Offerings.  None of the Company, its Affiliates, or any
Person acting on its or any of their behalf (in each case other than the
Purchaser, as to which the Company makes no representation), has, directly or
indirectly, solicited any offer to buy, sold or offered to sell or otherwise
negotiated in respect of, or will solicit any offer to buy, sell or offer to
sell or otherwise negotiate in respect of, in the United States or to any United
States citizen or resident, any security which is or would be integrated with
the sale of the Convertible Preferred Shares, Series B in a manner that would
require the Convertible Preferred Shares, Series B to be registered under the
Securities Act.
 
Section 3.17 No General Solicitation.  None of the Company, its Affiliates or
any person acting on its or any of their behalf (in each case other than the
Purchaser, as to whom the Company makes no representation) has engaged or will
engage, in connection with the offering of the Convertible Preferred Shares,
Series B, in any form of general solicitation or general advertising within the
meaning of Rule 502(c) under the Securities Act.
 
Section 3.18 Maintenance of Controls and Procedures.  The Company has
established and maintains “disclosure controls and procedures” (as such term is
defined in Rules 13a-15 and 15d-15 under the Exchange Act) that (A) are designed
to ensure that material information relating to the Company , including its
Subsidiaries, is made known to the Company ’s Chief Executive Officer and its
Chief Financial Officer by others within those entities, particularly during the
periods in which the filings made by the Company with the SEC which it may make
under Section 13(a), 13(c), 14 or 15(d) of the Exchange Act are being prepared
and (B) have been evaluated for effectiveness as of the end of the Company ’s
most recent quarterly report on Form 10-Q filed with the SEC.  The Company’s
accountants and the audit committee of the Board have been advised of (x) any
significant deficiencies in the design or operation of internal controls that
could adversely affect the Company’s ability to record, process, summarize, and
report financial data and (y) any fraud, whether or not material, that involves
management or other employees who have a role in the Company’s internal
controls.
  
Section 3.19 Brokers or Finders.  The Company has not retained any investment
banker, broker or finder in connection with this Agreement or the transactions
contemplated hereby (including the sale of the Convertible Preferred Shares,
Series B) or incurred any liability for any brokerage or finders’ fees, agent
commissions or any similar charges in connection with this Agreement or the
transactions contemplated hereby.
 
ARTICLE IV
Representations and Warranties of the Purchaser
 
As a material inducement to the Company to enter into and perform its
obligations under this Agreement, the Purchaser represents, warrants and
covenants to the Company as follows:
 
Section 4.1 Experience. The Purchaser is an “accredited investor” within the
meaning of Regulation D promulgated under the Securities Act and, by virtue of
its experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company, the Purchaser is capable of
evaluating the merits and risks of its investment in the Company and has the
capacity to protect its own interests.  The Purchaser has had access to the
Company’s senior management and has had the opportunity to conduct such due
diligence review as it has deemed appropriate.
 
Section 4.2 Investment.  The Purchaser has not been formed solely for the
purpose of making this investment and is not making this investment with the
view to, or for resale in connection with, any distribution of any part thereof
in violation of, or in a manner that would require registration of the
Convertible Preferred Shares, Series B being purchased hereby under, the
Securities Act.  The Purchaser understands that the Convertible Preferred
Shares, Series B have not been registered under the Securities Act or applicable
state securities or “blue sky” Laws by reason of a specific exemption from the
registration provisions of the Securities Act and applicable state securities or
“blue sky” Laws, the availability of which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Purchaser’s
representations as expressed herein and the Purchaser will not take any actions
that would have caused the Convertible Preferred Shares, Series B being
purchased hereby to be registered under the Securities Act.  Notwithstanding the
foregoing, the use of the proceeds thereof shall not be deemed to be a violation
of this representation, warranty and covenant.
 
Section 4.3 Transfer Restrictions.  The Purchaser acknowledges and understands
that it must bear the economic risk of this investment for an indefinite period
of time because the Convertible Preferred Shares, Series B must be held
indefinitely unless subsequently registered under the Securities Act and
applicable state securities or “blue sky” Laws or unless an exemption from such
registration is available.  The Purchaser understands that any transfer agent of
the Company will be issued stop transfer instructions with respect to the
Convertible Preferred Shares, Series B unless any transfer thereof is
subsequently registered under the Securities Act and applicable state securities
or “blue sky” Laws or unless an exemption from such registration is available.
 
Section 4.4 Brokers or Finders.  The Purchaser has not retained any investment
banker, broker or finder in connection with this Agreement or the transactions
contemplated hereby (including the sale of the Convertible Preferred Shares,
Series B) or incurred any liability for any brokerage or finders’ fees, agent
commissions or any similar charges in connection with this Agreement or the
transactions contemplated hereby.
 
Section 4.5 Organization; Good Standing; Qualification and Power.  The Purchaser
is duly organized, validly existing and in good standing under the Laws of its
jurisdiction of formation, has all requisite power to carry on its business as
presently being conducted and is qualified to do business and in good standing
in every jurisdiction in which the failure so to qualify or be in good standing
could reasonably be expected to have a material adverse effect on the business,
Assets, liabilities, operations, condition (financial or otherwise) or operating
results of the Purchaser and its subsidiaries, taken as a whole (a “Purchaser
Material Adverse Effect”).
 
Section 4.6 Authorization; Enforceability; Corporate and Other Proceedings.  The
Purchaser has all requisite power and authority to execute and deliver each
Document to which it is a party and to perform its obligations under each such
Document.  Each Document to which the Purchaser is a party has been duly
authorized by all necessary action on the part of the Purchaser, and each
Document to which the Purchaser is a party has been duly executed and delivered
by the Purchaser, and assuming the due authorization, execution and delivery by
the other parties thereto constitutes the valid and legally binding obligation
of the Purchaser, enforceable in accordance with its terms and conditions,
except that the enforcement thereof may be subject to (i) bankruptcy,
insolvency, reorganization, receivership, moratorium, fraudulent conveyance or
other similar laws now or hereafter in effect relating to creditors’ rights
generally and (ii) general principles of equity (whether applied by a court of
law or equity) and the discretion of the court before which any proceeding
therefor may be brought.
 
Section 4.7 Non Contravention.  The execution, delivery and performance by the
Purchaser of the Documents, the consummation of the transactions contemplated
thereby and compliance with the provisions thereof, including the purchase of
the Convertible Preferred Shares, Series B have not, do not and shall not, (a)
violate any Law to which the Purchaser or any of its subsidiaries is subject,
(b) violate any provision of the Fundamental Documents of the Purchaser or any
of its subsidiaries, (c) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, require the repurchase of, terminate, modify or cancel, or require
any notice under any material contract to which the Purchaser or any of its
subsidiaries is a party or (d) result in the imposition of any Lien upon any of
the Assets of the Purchaser or any of its subsidiaries, except in the case of
(a), (c) and (d), as would not have a Purchaser Material Adverse Effect.
 
Section 4.8 No Consent or Approval Required.  No consent, approval or
authorization of, or declaration to or filing with, any Person is required by
the Purchaser for the valid authorization, execution and delivery by the
Purchaser of any Document or for its consummation of the transactions
contemplated thereby or for the purchase of the Convertible Preferred Shares,
Series B, other than those consents, approvals, authorizations, declarations or
filings which have been obtained or made, as the case may be, and such as may be
required under state securities or “blue sky” laws in connection with the
purchase and resale of the Convertible Preferred Shares, Series B.
 
Section 4.9 Similar Offerings.  None of the Purchaser, its Affiliates or any
Person acting on its or any of their behalf (in each case other than the
Company( as to which the Purchaser makes no representation), has, directly or
indirectly, solicited any offer to buy, sold or offered to sell or otherwise
negotiated in respect of, or will solicit any offer to buy, sell or offer to
sell or otherwise negotiate in respect of, in the United States or to any United
States citizen or resident, any security which is or would be integrated with
the sale of the Convertible Preferred Shares, Series B in a manner that would
require the Convertible Preferred Shares, Series B to be registered under the
Securities Act.
 
Section 4.10 No General Solicitation.  None of the Purchaser, its Affiliates or
any person acting on its or any of their behalf (in each case other than the
Company, as to whom the Purchaser makes no representation) has engaged or will
engage, in connection with the offering of the Convertible Preferred Shares,
Series B, in any form of general solicitation or general advertising within the
meaning of Rule 502(c) under the Securities Act.
  
ARTICLE V
Covenants
 
Section 5.1 Governance  Rights.
 
(1) For a period of three years, the Company shall, acting through the Board,
consistent with and subject to its duties under Nevada law, take all actions
necessary allow the Purchaser to elect three (3) of the five (5) Board
members.  If there is an amendment to the Articles of Incorporation or Bylaws of
Company to increase the number of board seats greater than 5, the Company will
increase the number of Board members to be elected by Purchaser sufficient that
the number of directors appointed by Purchaser shall be a majority of Board
seats.  Of the three members designated by Purchaser for election to the Board
of Directors, at least one shall qualify as “independent” in accordance with the
applicable listing standards of the NYSE or any other national or regional
securities exchange or system of automated dissemination of securities prices in
the United States on which the common shares are then traded or quoted, each as
amended from time to time  at least one of the three directors and will also
qualify as a “financial expert” under Section 407 of Sarbanes-Oxley and SEC
Rules (17 CFR § 229.401).   Notwithstanding the foregoing, if after three (3)
years after the Effective Date of this Agreement, Purchaser does not hold
Convertible Preferred Shares, Series B (or, if converted into common shares
common shares from such conversion) as shown below, Purchaser shall obtain the
required number of resignations from members of the Board of Directors that
Purchaser has elected in accordance with the following:
 
# of Convertible/Common Shares Held
Number of Directors To Be Appointed by Purchaser
0 - 1,500 Convertible Preferred Shares, Series B or 10,000,000 Common Shares
0
1,501 - 3,500 Convertible Preferred Shares, Series B or 15,000,001 - 20,000,000
Common Shares
1
3,501 – 6,250 Convertible Preferred Shares, Series B or 20,000,001 – 25,000,000
Common Shares
2
6,251+ Convertible Preferred Shares, Series B or 25,000,001+ Common Shares
3



(2) The Purchaser shall provide written notice (the “Designation Notice”) to the
Board identifying each Designee.  Upon receiving a Designation Notice, the Board
shall take such actions as may reasonably be within their power, consistent with
and subject to their duties under Nevada law, to cause the Board to nominate for
appointment to the Board, the Designee(s), to include the Designee(s) in the
Company’s next election for directors to its Board and to recommend that the
shareholders of the Company vote for the Designee(s) for election to the Board.
 
(3) To the extent that a Designee is unable to stand for election for any
reason, the Purchaser shall promptly provide to the Board a written notice of
the name of the person to be designated by them in substitution of such prior
Designee.
 
(4) In the event that a Designee ceases to serve as a Board member of the
Company due to death, resignation or removal of said director, the Purchaser may
submit written notice to the Board designating an individual to replace said
Designee.  The Board shall, consistent with and subject to their duties under
Nevada law, promptly recommend that the Board appoint such replacement designee
as a Board member of the Company to fill any vacancy resulting from the death,
resignation or removal of the Designee and to include the Designee in the
Company’s next election to its Board and recommend that the shareholders of the
Company vote for the Designee for election to the Board.  If any such Designee
is elected at an Annual Meeting of Shareholders of the Company, the Designee
will be nominated to the Board as a member of the class of directors whose
office have expired in that year.


(5) So long as Purchaser retains at least 1,501 of the Convertible Preferred
Shares, Series B, the Company shall, acting through the Board, consistent with
and subject to their duties under Nevada law, take all actions necessary to
cause the nomination and election by the Board of a Chief Executive Officer
designated by Purchaser.
 
Section 5.2 Dividends.  Dividends will be cumulative and will accrue daily from
the date of each Closing of this offering at the annual rate of 5% of the stated
value of the Convertible Preferred Shares, Series B, payable semi-annually on
each June 1 and December 1, commencing June 1, 2009.  The initial stated value
of the preferred stock is $1,000 per share.  Any dividends must be declared by
the Company’s Board of Directors and must come from funds that are legally
available for dividend payments.  In the event that funds are not legally
available to pay any dividend on the convertible preferred stock, or if the
Company chooses to not pay the dividend in cash, the amount of the stated value
of the stock shall be increased by the amount of such unpaid
dividend.  Dividends on the Convertible Preferred Shares, Series B will accrue
regardless of whether or not earned or declared and regardless of whether or not
the Company has profits, surplus or other funds legally available for the
payment of dividends.  Except as stated in this Agreement, Company shall not
issue or declare any dividends with respect to any class of its respective
capital stock or purchase, acquire, or redeem any such stock, without the prior
written consent of Purchaser.


Section 5.3                      Conversion.  The Convertible Preferred Shares,
Series B can be converted at the Purchaser’s option at any time into shares of
the Company’s common stock at the Conversion Price.  The number of common shares
will be determined by dividing the stated value of the Convertible Preferred
Shares, Series B to be converted by the Conversion Price. On or after May 15,
2010, the Company may require the Purchaser to convert up to 100% of its shares
of convertible preferred stock if the volume weighted average price of the
Company’s common stock price exceeds $3.00 per share for a continuous 30-day
period.
 
Section 5.4                      Liquidation Preference.  In the event of a
voluntary or involuntary dissolution, liquidation or winding up of the Company,
the Purchaser will be entitled to be paid a liquidation preference equal to the
stated value of the Convertible Preferred Shares, Series B, plus accrued and
unpaid dividends and any other payments that may be due on such shares, before
any distribution of assets may be made to holders of capital stock ranking
junior to the Convertible Preferred Shares, Series B.
 
Section 5.5                      Optional Redemption.  On or after May 15, 2014
the Company may redeem the Convertible Preferred Shares, Series B, in whole or
in part, at its option for the stated value at the time of such redemption,
together with accrued but unpaid dividends and other payments that may be due on
such shares.  On or after May 15, 2016 the Purchaser may redeem the Convertible
Preferred Shares, Series B, in whole or in part, at its option for the stated
value at the time of such redemption, together with accrued but unpaid dividends
and other payments that may be due on such shares.
 
Section 5.6                      Voting Rights.  The Convertible Preferred
Shares, Series B will vote on an as-converted basis with the common
stock.  However, the Company cannot alter or adversely change the rights of the
convertible preferred stock, authorize or create any class of senior or parity
preferred stock, amend its articles of incorporation or other charter documents
in such a way that it would adversely affect the rights of the convertible
preferred stock, or increase the number of authorized shares of the convertible
preferred stock without the approval of holders of a majority of the convertible
preferred stock.
 
Section 5.7 Distributions Upon Redemption.  Upon redemption of the Purchaser’s
Convertible Preferred Shares, Series B, the Company hereby confirms that the
Purchaser shall be entitled to accrued and unpaid distributions at an annual
rate of 5% (computed on the basis of a 360-day year consisting of twelve 30-day
months as provided in the Certificate of Designation) from the issue date
thereof to, but excluding, the redemption date, whether or not declared by the
Board, as set forth in the Certificate of Designation.


Section 5.8  Registration Rights.


(1) If Purchaser has converted its Convertible Preferred Shares, Series B to
common stock of the Company and such shares have not been otherwise registered
within the first six (6) months of this Agreement and at any time the Company
proposes to file a registration statement with the SEC, whether or not for sale
for the Company’s own account, on a form and in a manner that would also permit
registration of shares (other than in connection with a registration statement
on Forms S-4 or S-8 or any similar or successor form), Company shall give to
Purchaser, written notice of such proposed filing promptly, but in any case at
least twenty (20) days before the anticipated filing. The notice referred to in
the preceding sentence shall offer the holder(s) holding the Conversion Shares
the opportunity to register such amount of the Conversion Shares as he may
request (a “Piggyback Registration”). Subject to this Section, Company will
include in each such Piggyback Registration (and any related qualification under
state blue sky laws and other compliance filings, and in any underwriting
involved therein) that portion of the Conversion Shares with respect to which
Company has received written requests for inclusion therein within twenty
(20) days after the written notice from Company is given. The holders holding
any portion of the Conversion Shares will be permitted to withdraw all or part
of the Conversion Shares from a Piggyback Registration at any time prior to the
effective date of such Piggyback Registration.


(2) The Company will file for a registration of its common stock with the SEC on
or before January 15, 2010.  To the extent Purchaser converts its Convertible
Preferred Shares, Series B into common stock of the Company and/or exercise
warrants to purchase common stock of the Company, such common shares will be
included in the shares for which the Company will seek registration.  Company
shall bear all costs, fees and expenses associated with the registration filing.


Section 5.9  Exclusivity Period.  During the time that Purchaser retains
ownership of at least 1,501 Convertible Preferred Shares, Series B (the
“Exclusivity Period”), the Company may not accept a financing proposal offered
by any other party, unless approved by Purchaser after Purchaser is offered to
fund on the same terms, and Company and Purchaser agree to work diligently, in
good faith, to negotiate, complete and enter into definitive agreements and
related closing documents, reflecting the terms and conditions hereof.


Section 5.10  Capital Expenditures and Transfers.  For 240 days after the
Effective Date of this Agreement, Company shall not make any capital
acquisitions or expenditures over ten thousand ($10,000.00) dollars without the
prior written consent of Purchaser.  This period may be extended for an
additional 240 days by a vote of  he entire Board , including the Board members
designated by Purchaser.  Company shall not make any payments or transfers of
property to any shareholder, officer, director, or key employee other than (A)
salaries, bonuses, and compensation for actual services rendered, as approved by
Purchaser; and (B) reasonable and customary directors’ fees for directors,
without the prior written consent of Purchaser.


Section 5.11 Non-Disclosure.  Purchaser agrees to treat all material, non-public
information received from Company as confidential information and not disclose
such information to any third party.  Purchaser agrees that it will not trade in
Company’s stock based on any material, non-public information.


ARTICLE VI
Indemnification
 
Section 6.1 Indemnification Generally. The Company shall indemnify the Purchaser
and its Affiliates, and their respective directors, officers, shareholders and
other equity holders, partners, members, attorneys, accountants, agents,
advisors, representatives and employees and, as applicable, their respective
heirs, successors and permitted assigns (each of the foregoing, in such capacity
(as applicable), a “Purchaser Indemnified Party”) from and against any and all
losses, damages, liabilities, fines, costs, claims, charges, actions,
proceedings, demands, judgments, settlement costs and expenses of any nature
whatsoever (including, without limitation, reasonable attorneys’ fees and
out-of-pocket expenses), whether joint or several (any of the foregoing, a
“Loss”) resulting from any breach of a representation, warranty or covenant by
the Company. The Purchaser shall indemnify the Company and its Affiliates, and
their respective directors, trustees, officers, shareholders and other equity
holders, partners, members, attorneys, accountants, agents, advisors,
representatives and employees and, as applicable, their respective heirs,
successors and permitted assigns (each of the foregoing, in such capacity (as
applicable), a “Company Indemnified Party”; each Company Indemnified Party and
Purchaser Indemnified Party, (an “Indemnified Party”) from and against any and
all Losses resulting from any breach of a representation, warranty or covenant
by the Purchaser.
  
Section 6.2 Indemnification Procedures For Third-Party Claims.  If a claim by a
third party (including claims for breaches of fiduciary duties) is made against
an Indemnified Party and such Indemnified Party intends to seek indemnity with
respect thereto from the Company (in the case of a Purchaser Indemnified Party
seeking such indemnity) or the Purchaser (in the case of a Company Indemnified
Party seeking indemnity) (each of the Company or the Purchaser, as the case may
be, in such capacity, an “Indemnifying Party”), such Indemnified Party shall
give notice in writing as promptly as reasonably practicable to such
Indemnifying Party of any Proceeding commenced against or by it in respect of
which indemnity may be sought hereunder, but failure to so notify such
Indemnifying Party shall not relieve such Indemnifying Party from any liability
that it may have on account of this Article VI, so long as such failure shall
not have materially prejudiced the position of such Indemnifying Party.  Upon
such notification, the Indemnifying Party shall assume the defense of such
Proceeding brought by a third party, and, after such assumption, the Indemnified
Party shall not be entitled to reimbursement of any expenses thereafter incurred
by it in connection with such Proceeding, except as described below.  In any
such Proceeding, any Indemnified Party shall have the right to retain its own
counsel (including local counsel), but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless (i) the Indemnifying
Party shall have failed to promptly assume and thereafter conduct such defense,
(ii) the Indemnifying Party and the Indemnified Party shall have mutually agreed
to the contrary, (iii) in the reasonable determination of counsel for the
Indemnified Party, representation of such Indemnified Party by counsel obtained
by the Indemnifying Party would be inappropriate due to actual or potential
conflicting interests between such Indemnified Party and any other party
represented by such counsel in such proceeding. No Indemnifying Party, in the
defense of a third-party claim, shall, except with the consent of the
Indemnified Party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect of such claim.  The Indemnifying Party shall not be liable for any
settlement of any Proceeding effected without its written consent (which shall
not be unreasonably withheld, delayed or conditioned by such Indemnifying
Party), but if settled with such consent or if there be final judgment for the
plaintiff, the Indemnifying Party shall indemnify the Indemnified Party from and
against any Loss by reason of such settlement or judgment. The Indemnifying
Party will advance expenses to an Indemnified Party as reasonably incurred so
long as such indemnified party shall have provided the indemnifying party with a
written undertaking to reimburse the indemnifying party for all amounts so
advanced if it is ultimately determined that the indemnified party is not
entitled to indemnification hereunder (which shall include breaches of fiduciary
duty if permitted above).
 
Section 6.3 Survival of Representations, Warranties and Covenants.  All
representations and warranties and covenants contained in this Agreement or made
in writing by or on behalf of the Company or the Purchaser in connection with
the transactions contemplated by this Agreement shall survive, for the duration
of any statutes of limitation applicable thereto, the execution and delivery of
this Agreement, any investigation at any time made by the Company, the Purchaser
or on such party’s behalf, the purchase of the Convertible Preferred Shares,
Series B by the Purchaser under this Agreement and any disposition of or payment
on the Convertible Preferred Shares, Series B.  All statements contained in any
certificate or other instrument delivered to the Purchaser or the Company by or
on behalf of the Company or the Purchaser pursuant to this Agreement shall be
deemed representations and warranties of the Company or the Purchaser,
respectively, under this Agreement.
 
ARTICLE VII
Miscellaneous
 
Section 7.1 Expenses and Taxes.
 
(1) Each party to this Agreement shall bear its own respective costs and
expenses incurred in connection with the preparation, execution and delivery of
this Agreement and the agreements and transactions contemplated hereby, except
that the Company shall reimburse the Purchaser for its reasonable legal fees and
disbursements incurred in connection with the negotiation and documentation of
the purchase of the Convertible Preferred Shares, Series B.
 
(2) All transfer, stamp (including documentary stamp taxes, if any), and other
similar taxes (including, in each case, any penalties, interest or additions
thereto) with respect to the initial purchase and sale of the Convertible
Preferred Shares, Series B, shall be borne by the Company.
 
Section 7.2 Further Assurances. Purchaser and the Company shall duly execute and
deliver, or cause to be duly executed and delivered, at its own cost and
expense, such further instruments and documents and to take all such action, in
each case as may be necessary or proper in the reasonable judgment of each
Company or the Purchaser, respectively, upon the reasonable advice of counsel,
to carry out the provisions and purposes of this Agreement and the other
Documents.
 
Section 7.3 Securities Law Disclosure; Public Announcement. The Company shall
issue a current report on Form 8-K within the time periods required thereby
disclosing the material terms of the transactions contemplated hereby and
attaching this Agreement as an exhibit thereto.  Except as set forth below, no
public release or announcement concerning the transactions contemplated hereby
shall be issued by the Company or any of its Subsidiaries without the prior
consent of the Purchasers (which consents shall not be unreasonably withheld),
except as such release or announcement may be required by law or the applicable
rules or regulations of any securities exchange or securities market, in which
case the Company shall allow the Purchaser to the extent reasonably practicable
under the circumstances, reasonable time to comment on such release or
announcement in advance of such issuance.
 
Section 7.4 No Third-Party Beneficiaries. Except as expressly provided herein,
this Agreement shall not confer any rights or remedies upon any Person other
than the parties hereto and their respective successors and permitted assigns.
 
Section 7.5 Entire Agreement. This Agreement and the other Documents constitute
the entire agreement among the parties hereto and supersede any prior
understandings, agreements or representations by or among such parties, written
or oral, that may have related in any way to the subject matter of any Document.
 
Section 7.6 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.  The Company may not assign either this Agreement or any of
its rights, interests, or obligations hereunder without the prior written
approval of the Purchaser.  The rights and obligations of the Purchaser
hereunder shall be binding upon and inure to the benefit of any and all Persons
to whom the Purchaser transfers any Convertible Preferred Shares, Series B  in
each case with the same force and effect as if the foregoing Persons were named
herein as Purchaser parties hereto; provided, that any such transferee of the
Convertible Preferred Shares, Series B has executed and delivered to the Company
an Instrument of Accession in the form of Exhibit E. References herein to
Convertible Preferred Shares, Series B sold by the Company and purchased by the
Purchaser shall be deemed to include Convertible Preferred Shares, Series B held
or owned by any transferees of the Purchaser, and references to the Purchaser
herein (including, without limitation, such references contained in Article VI)
shall be deemed to include such transferees.  Notwithstanding the foregoing, the
Purchaser may not transfer or assign any of its rights or obligations hereunder
or the Convertible Preferred Shares, Series B in violation of the provisions of
the Certificate of Designation (including the restrictive legends contained
therein) or in violation of the Securities Act or any other manner that would
have resulted in a requirement to register the Convertible Preferred Shares,
Series B purchased on the date hereof.  Purchaser may assign, transfer or
delegate its obligations and rights under this Agreement to any affiliate.
 
Section 7.7 Counterparts. This Agreement may be executed in one or more
counterparts (including via facsimile or similar instantaneous electronic
transmission devices pursuant to which the signature of or on behalf of such
party can be seen), each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
Section 7.8 Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered personally, telecopied, sent by
internationally-recognized overnight courier or mailed by registered or
certified mail (return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):
 
If to the Company, to:
 
Ecology Coatings, Inc.
2701 Cambridge Court
Suite 100
Auburn Hills, MI 48326


Telephone:  (248) 736-6200
Telecopy:  (866)750-2489
Attention:  General Counsel
 
If to the Purchaser, to:
 
Equity 11, Ltd.
2701 Cambridge Court
#420
Auburn Hills, MI  48326
Telephone:  (248) 377-8012
Telecopy:  (248) 377-6302
Attention:  JB Smith
 
All such notices and other communications shall be deemed to have been given and
received (i) in the case of personal delivery, on the date of such delivery,
(ii) in the case of delivery by telecopy, on the date of such delivery, (iii) in
the case of delivery by internationally-recognized overnight courier, on the
third Business Day following dispatch and (iv) in the case of mailing, on the
seventh Business Day following such mailing.
 
Section 7.9 Governing Law. This agreement shall be governed by and construed in
accordance with the internal laws of the state of Michigan, without regard to
the principles of conflicts of laws thereof.
 
Section 7.10 Submission to Jurisdiction. Except as otherwise set forth in this
Section 7.10, no claim under this Agreement by a party against the other
party may be commenced, prosecuted or continued in any court other than the
courts of the State of Michigan located in Pontiac, Michigan in Oakland County
or in the United States District Court for the Southern District of
Michigan located in the City of Detroit, Michigan, which courts shall have
exclusive jurisdiction over the adjudication of such matters, and the parties
hereto consent to personal jurisdiction, service and venue in any court in which
any claim arising out of or in any way relating to this Agreement is brought by
any third party against the Company or any Indemnified Party.  The parties
hereto agree that a final judgment in any such action, proceeding or
counterclaim brought in any such court shall be conclusive and binding upon the
parties and may be enforced in any other courts in the jurisdiction of which the
parties is or may be subject, by suit upon such judgment.
 
Section 7.11 Specific Performance.  The parties hereto acknowledge that there
would be no adequate remedy at law if any party fails to perform any of its
obligations hereunder, and accordingly agree that each party, in addition to any
other remedy to which it may be entitled at law or in equity, shall be entitled
to compel specific performance of the obligations of any other party under this
Agreement in accordance with the terms and conditions of this Agreement and
immediate injunctive relief, without the necessity of proving the inadequacy of
money damages as a remedy, in any court of the United States or any State
thereof having jurisdiction.
 
Section 7.12 Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by both
parties hereto.  No waiver by any party of any default, misrepresentation, or
breach of representation, warranty or covenant hereunder, whether intentional or
not, shall be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of representation, warranty or covenant hereunder
or affect in any way any rights arising by virtue of any prior or subsequent
such occurrence.  No such waiver shall be effective unless signed by the party
against which the waiver is to be effective.
 
Section 7.13 Incorporation of Schedules and Exhibits.  The Annex, Schedules and
Exhibits identified in this Agreement are incorporated herein by reference and
made a part hereof.
 
Section 7.14 Construction.  Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates.  The use in this Agreement of the term
“including” means “including, without limitation.”  The language used in this
Agreement shall be deemed to be the language chosen by the parties to express
their mutual intent, and no rule of strict construction shall be applied against
any party.
 
Section 7.15 Interpretation.  Unless otherwise indicated, references to “$” are
references to the U.S. dollar.  Accounting terms used but not otherwise defined
herein shall have the meanings given to them under GAAP.  As used in this
Agreement (including all Annexes, Schedules, Exhibits and amendments hereto),
the masculine, feminine and neuter gender and the singular or plural number
shall be deemed to include the others whenever the context so
requires.  References to Articles and Sections refer to articles and sections of
this Agreement.  Similarly, references to Annexes, Schedules and Exhibits refer
to schedules and exhibits, respectively, attached to this Agreement.  Unless the
content requires otherwise, words such as “hereby,” “herein,” “hereinafter,”
“hereof,” “hereto,” “hereunder” and words of like import refer to this
Agreement.  The article and section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
Section 7.16 Severability.  It is the desire and intent of the parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the Laws and public policies applied in each jurisdiction in which enforcement
is sought.  Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of this Agreement or affecting the
validity or enforceability of such provision in any other
jurisdiction.  Notwithstanding the foregoing, if such provision could be more
narrowly written so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be deemed to be so narrowly
written, to the minimum extent necessary to prevent the rendering of such
provision from being invalid or unenforceable, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.


Section 7.17 Waiver of Jury Trial.


EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER DOCUMENT.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 




 
 

--------------------------------------------------------------------------------

 


 
ECOLOGY COATINGS, INC.
       
By:
/s/ Robert G. Crockett                                                      
   
Robert G. Crockett
 
Its:
CEO
 

 
 

 
EQUITY 11, LTD.
       
By:
/s/ JB Smith                                           
   
JB Smith
       
Its:
Managing Partner
 


 
 

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 

Annex I
 
CERTAIN DEFINITIONS
 
“Assets” means, with respect to any Person, all of the assets, rights, interests
and other properties, real, personal and mixed, tangible and intangible, owned
by such Person.
 
“Business Day” means any day that is not a Saturday, Sunday, legal holiday or
other day on which banks are required to be closed in New York, New York.


“Conversion Price” for each acquisition of 5% Convertible Preferred Shares,
Series B, shall mean twenty percent (20%) of the average of the closing price of
the Company’s common stock on the Over-The-Counter Bulletin Board exchange for
the five prior trading days prior to Purchaser’s investment.  The computation
shall be rounded up to the nearest cent (e.g. $.432 = $.44).
 
 “Documents” means this Agreement and the Certificate of Designation,
collectively.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Fundamental Documents” means, with respect to a corporation, the charter and
bylaws (each as amended) or, with respect to any other Person, the documents by
which such Person (other than an individual) establishes its legal existence or
which govern its internal affairs.
 
“GAAP” means, at any time, generally accepted accounting principles in the
jurisdiction in which the Person to which such principles are applied is
organized at such time.
 
“Governmental Entity” means any court, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign, federal,
state or local.
 
“Law” means any constitution, law, statute, treaty, rule, directive, requirement
or regulation or Order, domestic or foreign, of any Governmental Entity or any
rules or regulations of any self-regulatory organization.
 
“Lien” means any security interest, pledge, bailment (in the nature of a pledge
or for purposes of security), mortgage, deed of trust, the grant of a power to
confess judgment, conditional sale, trust receipt or other title retention
agreement (including any lease in the nature thereof), lien, charge,
encumbrance, claim, equity, easement, reservation, restriction, cloud, right of
first refusal or first offer, option, equity or adverse claim or other similar
arrangement or interest in real or personal property.
 
 “Order” means any order, writ, judgment, injunction, decree, determination or
award issued by a Governmental Entity.


 “Person” means any individual, corporation, partnership, limited liability
company, trust, estate, or unincorporated organization, or other entity or
Governmental Entity or other juridical entity.
 
 “Proceeding” means any action, suit, claim, inquiry, investigation or
proceeding by or before any Governmental Entity.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“SPA” means the Securities Purchase Agreement between Company and Purchaser
dated August 28, 2008.


“Subsidiary” means any entity in which the Company  directly or indirectly,
through one or more intermediaries, (a) holds beneficially or of record
securities that would entitle the Company  to exercise 50% or more of the votes
that could be cast in the election of members to the board of directors, board
of managers or other governing body of such entity, or (b) possesses, directly
or indirectly, power (whether through the ownership of voting securities or,
through membership on the board of directors, managers or other governing body,
by contract (including, without limitation, a limited partnership agreement or
general partnership agreement) or otherwise) to direct or cause the direction of
the management and policies of such entity.

 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
 
CERTIFICATE OF DESIGNATION
of
5% CUMULATIVE CONVERTIBLE PREFERRED SHARES, SERIES B
of
ECOLOGY COATINGS, INC.
  
ECOLOGY COATINGS, INC. is a Nevada corporation created and existing under the
laws of the state of Nevada (the “Company”), and
 
DOES HEREBY CERTIFY:
 
Section 1. Designation; Number.
This series of Convertible Preferred Stock is designated as the “Convertible
Preferred Shares, Series B” (“Convertible Preferred Shares, Series B”). The par
value $0.001 per share.


Section 2. Conversion.
(a)  
Each share of the Convertible Preferred Shares, Series B can be converted at the
Purchaser’s option at any time into shares of the Company’s common stock at the
Conversion Price.  The number of common shares will be determined by dividing
the stated value of the Convertible Preferred Shares, Series B to be converted
by the Conversion Price.

(b)  
If requested by the Company, each holder of record of a share of Convertible
Preferred Stock must convert any whole number or all of such holder’s shares of
Convertible Preferred Stock into fully paid and nonassessable shares of Common
Stock at the Conversion Price if, on or after May 15, 2010, the Company’s common
stock price exceeds $3.00 per share for a continuous 30-day period

(c)  
 Any such conversion may be effected by the holder of Convertible Preferred
Shares, Series B by surrendering such holder’s certificate or certificates for
the shares of Convertible Preferred Shares, Series B to be converted, duly
endorsed, at the office of the Corporation or the office of any transfer agent
for the Common Stock, together with a written notice to the Corporation at such
office that such holder elects to convert all or a specified number of such
shares of Convertible Preferred Stock. Promptly thereafter, the Corporation
shall issue and deliver to such holder a certificate or certificates for the
number of shares of Common Stock to which such holder shall be entitled as
aforesaid. Such conversion shall be made at the close of business on the date of
such surrender and the person entitled to receive the shares of Common Stock
issuable on such conversion shall be treated for all purposes as the record
holder of such shares of Common Stock on such date.



Section 3. Voting Rights.
Each holder thereof shall be entitled to vote, together with the holders of the
shares of Common Stock (and any other class or series that may similarly be
entitled to vote with the shares of Common Stock) as a single class, upon all
matters upon which holders of Common Stock are entitled to vote, with each share
of Convertible Preferred Shares, Series B entitled to one vote on such
matters.  The Company cannot alter or adversely change the rights of the
Convertible Preferred Shares, Series B, authorize or create any class of senior
or parity preferred stock, amend its articles of incorporation or other charter
documents in such a way that it would adversely affect the rights of the
Convertible Preferred Shares, Series B or increase the number of authorized
share of convertible preferred stock without the approval of holders of a
majority of the Convertible Preferred Shares, Series B.


Section 4. Dividends.
The holders of shares of Series A Convertible Preferred Stock shall receive
cumulative dividends of 5% payable semi-annually on June 1 and December 1
commencing June 1, 2009.


Section 5. Redemption.
In the event of any liquidation, dissolution, winding up or insolvency of the
Corporation, whether voluntary or involuntary, before any distribution or
payment is made to any holders of shares of Common Shares or any other class or
series of capital stock of the Company designated to be junior to the
Convertible Preferred Shares, Series B, and subject to the liquidation rights
and preferences of any class or series of preferred stock designated in the
future to be senior to, or on a parity with, the Convertible Preferred Shares,
Series B with respect to liquidation preferences, the holders of Convertible
Preferred Stock shall be entitled to be paid first out of the assets of the
Corporation available for distribution to holders of capital stock of all
classes whether such assets are capital, surplus or earnings together with the
amount of any accrued or capitalized dividends in respect thereof (the
“Liquidation Preference”). After payment in full to the holders of Convertible
Preferred Stock of the Liquidation Preference, holders of the Convertible
Preferred Stock shall, as such, have no right or claim to any of the remaining
Available Assets.


Section 6.  Optional Redemption.
On or after May 15, 2014 the Company may redeem the convertible preferred stock,
in whole or in part, at its option for the stated value at the time of such
redemption, together with accrued but unpaid dividends and other payments that
may be due on such shares.  On or after May 15, 2016 the Purchaser may redeem
the convertible preferred stock, in whole or in part, at its option for the
stated value at the time of such redemption, together with accrued but unpaid
dividends and other payments that may be due on such shares.
 
Section 7. Additional Definitions. For purposes of these resolutions, the
following terms shall have the following meanings:


Common Stock” refers to the common stock of the Corporation, par value $0.001
per share.


IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designations
to be executed by a duly authorized officer of the Corporation as of this day of
May, 2009.

           
ECOLOGY COATINGS, INC.
 
   
By:  
/s/
     
Name:  
       
Title:  
     










 
 

--------------------------------------------------------------------------------

 



 
 
ANNEX TO
CERTIFICATE OF DESIGNATION
 
NOTICE OF CONVERSION
 
To:          Ecology Coatings, Inc.
 
Reference is made to that certain Certificate of Designation of 5% Cumulative
Convertible Preferred Shares, Series B (the “5% Designation”).  Capitalized
terms used but not defined herein have the meanings set forth in the 5%
Designation.  Pursuant to the 5% Designation, the undersigned, being a holder of
5% Cumulative Convertible Preferred Shares, Series B (an “Exercising Holder”),
hereby elects to exercise its conversion rights as to a portion or portions of
its 5% Cumulative Convertible Preferred Shares, Series B, all as specified
opposite its signature below:
 
Dated:
 
 
 
 
 
 
 
EXERCISING HOLDER
NUMBER OF 5%
CUMULATIVE
CONVERTIBLE
PREFERRED SHARES,
SERIES B TO BE
CONVERTED TO
COMMON SHARES
Name
Signature




     






 
 

--------------------------------------------------------------------------------

 



EXHIBIT E
 
Instrument of Accession
 
Reference is made to the Securities Purchase Agreement (the “Purchase
Agreement”), dated as of May 15, 2009, between Ecology Coatings, Inc., a
statutory corporation created under the laws of the state of Nevada, and Equity
11, Ltd., a Michigan corporation.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the
Purchase Agreement.
 
The undersigned,_______________________, as a condition precedent to becoming
the owner or holder of record of _____________(_________) Convertible Preferred
Shares, Series B hereby agrees to become a Purchaser party to and to be bound by
all of the obligations of the Purchaser under the Convertible Preferred
Securities Agreement (other than with respect to Section 2.1 thereof), and shall
be the recipient of all the rights of the Purchaser under the Purchase Agreement
(other than with respect to Sections 7.1, 9.1 and 9.3 thereof).  The undersigned
hereby makes to the Company (as of the date written below) the representations
and warranties of the Purchaser contained in Article VI of the Purchase
Agreement.  The Company hereby makes (as of the date of the Convertible
Preferred Securities Agreement) the representations and warranties of the
Company contained in Article V of the Purchase Agreement, and the Company hereby
agrees that the undersigned shall have all of the rights of the Purchaser under
the Purchase Agreement (other than any rights provided to the Purchaser under
Sections 2.1, 7.1, 9.1 and 9.3 thereof).  This Instrument of Accession shall
take effect and shall become an integral part of the Purchase Agreement
immediately upon execution and delivery to the Company of this Instrument of
Accession.
 
The address for notification to the undersigned for purposes of Section 7.8 of
the Purchase Agreement is as follows:
 
 _______________
 
Telephone:  _______________
Telecopy:  _______________
Attention:  _______________
 
IN WITNESS WHEREOF, the undersigned has caused this Instrument of Accession to
be signed as of the date below written.
 
____________________
 
By:__________________
Name:
Title:
 
Agreed to and Accepted
 
ECOLOGY COATINGS, INC.
 
 
By:______________________________
Name:


Its:

 
 

--------------------------------------------------------------------------------

 
